DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Geiger et al. (US 2015/0301182).
Geiger et al. discloses, as shown in Figure 2, a transmitting device comprising:
	a housing (15,17, [0040],[0042]-[0043]) with a transparent cover element;
	a scanning mirror (11, 16, [0040]-[0042]) capable of being deflected about its center (MP) and arranged inside the housing;
	an emitting device (4, [0040]) serving to emit at least one laser beam with a beam axis directed at the cover element in such a way that the at least one laser beam (5 from 4, after passing 15 to mirror 11) impinges on the center (MP) after passing through the cover element within a coupling-in region, and the at least one laser beam (5,5a,5b) passes through the cover element again within a coupling-out region after being reflected at the scanning mirror;
	the transparent cover element at least in the coupling-out region is formed, by a section of a monocentric hemispherical shell (HK) (the cover element 15,17 having two surfaces of 18 and 19) with a center of curvature (K) and is arranged to cover the scanning mirror in such a way that the center of curvature (K) and the center (MP) of the scanning mirror coincide ([0042], a center of the scanning mirror 11 lies at a center of the transparent cover element 17), so that the cover element has an equal effect on each laser beam (S1,…, Sn) reflected from the center (MP) of the scanning mirror into the coupling-out region, and 
	the at least one laser beam (S1,…, Sn) is convergingly pre-collimated (15) before passing through the cover element within the coupling-in region and is fully collimated (upon the mirror 11) within the coupling-out region after passing through the cover element again, by imaging a laser beam source into an image plane (BE) passing through an object-side focal point (FHK) of the hemispherical shell.

Regarding claim 2, Geiger et al. discloses the cover element is formed in the coupling-in region by a second section of the monocentric hemispherical shell (HK) or a section of a further monocentric hemispherical shell, and the center of curvature (K) of the monocentric hemispherical shell (HK) and the center of curvature of the further monocentric hemispherical shell coincide [Figure 2].

Regarding claim 3, Geiger et al. discloses the cover element is the monocentric hemispherical shell (HK) [Figure 2].

Regarding claim 5, Geiger et al. discloses the transmitting device further comprising a deflecting element (15) arranged or formed in the cover element in the coupling0in region, wherein the at least one laser beam is directed at the center (MP) via the deflecting element [Figure 2].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geiger et al. (US 2015/0301182) in view of Stephenson (PN 3,899,145).
Regarding claim 4, Geiger et al. discloses the claimed invention including the transmitting device as explained in the above rejection.  Geiger et al. further discloses the emitting device emits at least one laser beam.  Geiger et al. does not disclose the emitting device emits at least two laser beams with respective beam axes aligned with each other so as to enclose an angle with each other, wherein the at least two laser beams are each directed perpendicularly to a surface of the cover element in the coupling-in region.  However, Stephenson discloses an emitting device emits at least two laser beams (16) with respective beam axes aligned with each other so as to enclose an angle with each other, wherein the at least two laser beams are each directed perpendicularly to a surface of the cover element in the coupling-in region.  Note Figures and Col. 1, line 56 – Col. 2, line 16 of Stephenson.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the emitting device of Geiger et al. emitting at least two laser beams, such as taught by Stephenson in order to have a better viewing/detecting range.

Regarding claim 6, Geiger et al. discloses the claimed invention including the transmitting device as explained in the above rejection.  Geiger et al. further discloses the emitting device emits at least one laser beam and wherein the deflecting element has a planar entrance surface being arranged in an imaginary tangential plane (T) or in parallel to an imaginary tangential plane (T) of the monocentric hemispherical shell (HK) an has an equal number of planar mutually inclined exit surface as the emitting device emits laser beam.  Geiger et al. does not disclose the emitting device emits at least two laser beams with parallel beam axes so that the at least two laser beams are each directed at the center (MP) via refraction at the exit surfaces when the at least two laser beams are aligned perpendicularly to the entrance surface.  However, Stephenson discloses an emitting device emits at least two laser beams (16) with parallel beam axes and wherein the deflecting element has a planar entrance surface being arranged in an imaginary tangential plane (T) or in parallel to an imaginary tangential plane (T) of the monocentric hemispherical shell (HK) an has an equal number of planar mutually inclined exit surface as the emitting device emits laser beams.  Note Figures and Col. 1, line 56 – Col. 2, line 16 of Stephenson.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the emitting device of Geiger et al. emitting at least two laser beams, such as taught by Stephenson in order to have a better viewing/detecting range.

Regarding claim 7, Geiger et al. discloses the claimed invention including the transmitting device as explained in the above rejection.  Geiger et al. further discloses the emitting device emits at least one laser beam and wherein the deflecting element has a planar exit surface being arranged in an imaginary tangential plane (T) or in parallel to an imaginary tangential plane (T) of the monocentric hemispherical shell (HK) and wherein the deflecting element has an equal number of planar, mutually inclined entrance surfaces when the emitting device emits laser beam.  Geiger et al. does not disclose the emitting device emits at least two laser beams with parallel beam axes so that the at least two laser beams are each directed at the center (MP) via refraction at the entrance surfaces and exit surface when the at least two laser beams are aligned perpendicularly to the exit surface.  However, Stephenson discloses an emitting device emits at least two laser beams (16) with parallel beam axes so that the at least two laser beams are each directed at the center (MP) via refraction at the entrance surfaces and exit surface when the at least two laser beams are aligned perpendicularly to the exit surface.  Note Figures and Col. 1, line 56 – Col. 2, line 16 of Stephenson.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the emitting device of Geiger et al. emitting at least two laser beams, such as taught by Stephenson in order to have a better viewing/detecting range.

Regarding claim 8, Geiger et al. discloses the claimed invention including the transmitting device as explained in the above rejection.  Geiger et al. further discloses the emitting device emits at least one laser beam.  Geiger et al. does not disclose the emitting device emits an odd number of laser beams , the exit surfaces are arranged in a row, a middle one of the exit surfaces being parallel to the entrance surface and further ones of the exit surface being arranged symmetrically to the middle one of the exit surfaces, so that two of the further ones of the exit surfaces are disposed symmetrically opposite of each other and each enclose an equal angle with the middle one of the exit surfaces.  However, Stephenson discloses an emitting device emits at least two laser beams (16) with parallel beam axes such that an odd number of laser beams , the exit surfaces are arranged in a row, a middle one of the exit surfaces being parallel to the entrance surface and further ones of the exit surface being arranged symmetrically to the middle one of the exit surfaces, so that two of the further ones of the exit surfaces are disposed symmetrically opposite of each other and each enclose an equal angle with the middle one of the exit surfaces.  Note Figures and Col. 1, line 56 – Col. 2, line 16 of Stephenson.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the emitting device of Geiger et al. emitting an odd number of laser beams, such as taught by Stephenson in order to have a better viewing/detecting range.

Regarding claim 9, Geiger et al. discloses the claimed invention including the transmitting device as explained in the above rejection.  Geiger et al. further discloses the emitting device emits at least one laser beam.  Geiger et al. does not disclose the emitting device emits at least two laser beams with parallel beam exes and the deflecting element has a planar entrance surface arranged perpendicularly to an imaginary tangential plane (T) of the monocentric hemispherical shell (HK), the deflecting element having areas surface and an equal number of planar, mutually inclined exit surfaces when the emitting device emits laser beams, so that the at least two laser beams are reflected by the rear surface and are each directed at the center (MP) via refraction at the exit surfaces, when aligned perpendicularly to the entrance surface.  However, Stephenson discloses an emitting device emits at least two laser beams (16) with respective beam axes aligned and the deflecting element has a planar entrance surface.  Note Figures and Col. 1, line 56 – Col. 2, line 16 of Stephenson.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the emitting device of Geiger et al. emitting at least two laser beams, such as taught by Stephenson in order to have a better viewing/detecting range.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geiger et al. (US 2015/0301182) in view of Fujimura et al. (JP 2016-33529).
Geiger et al. discloses the claimed invention including the transmitting device as explained in the above rejection.  Geiger et al. does not disclose the deflecting element is monolithically formed in the cover element.  However, Fujimura et al. discloses a transmitting device comprising a deflecting element (1) is monolithically formed in a cover element (5).  Note Figures of Fujimura et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the deflecting element of Geiger et al. monolithically in a cover element, such as taught by Fujimura et al. in order to integrate multi elements into one system to reduce the processing time and to improve the device performance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K VU whose telephone number is (571)272-1666. The examiner can normally be reached Monday - Friday: 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FERNANDO L TOLEDO can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



							/HUNG K VU/                                                                                    Primary Examiner, Art Unit 2897